Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to a rubber composition comprising 100 parts by mass of a diene rubber containing natural rubber and blended with from 40 to 80 parts by mass of carbon black; cobalt neodecanoate borate represented by chemical formula (1) present in an amount from 0.3 to 1.5 parts by mass; a phenolic resin present in amount of 0.5 parts by mass or more and less than 3.0 parts by mass; a methylene donor curing agent present in an amount from 0.5 to 5.0 parts by mass, based on 100 parts by mass of the diene rubber; sulfur; and a vulcanization accelerator, the carbon black having DBP oil absorption of from 50 x 10-5 to 80 x 10-5 m3/kg, a nitrogen absorption specific area (N2SA) of 90 to 115 m2/g, and iodine adsorption of from 100 to 150 g/kg, wherein the rubber composition formed by mixing the diene rubber, the carbon black, the cobalt neodecanoate borate, the phenolic resin, the curing agent, the sulfur, and the vulcanization accelerator has a water content of 0.25 mass% or more, and wherein when the rubber composition is vulcanized it has characteristics of a dynamic storage modulus (E’) at a dynamic strain of 2% and at 20° C of 8 MPa or more, a tangent loss (tan δ) at 60° C of 0.20 or less, and the number of times of repetition until fracture is caused in a constant strain fatigue test at a strain of 60% and at 400 rpm of 45,000 or more.  Applicant argued in the response of November 11, 2021 that there is no motivation to combine Chen with Poorters et al. for the purpose of adding water to the rubber composition and the Office finds the applicant’s arguments persuasive.  No other prior art of record teachers or renders obvious the claimed composition.  Therefore, claims 1, 4, 5, and 11 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767